Citation Nr: 0329981	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-13 535	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Simeon G. Segador, Attorney





ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 decision of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied the appellant's claim for VA benefits on the 
basis that her deceased husband did not have the requisite 
military service to establish basic eligibility for such 
benefits.


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces during World War II.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits; her deceased 
husband did not have the requisite military service to 
establish basic eligibility for such benefits.  38 U.S.C.A. 
§§ 101(2), 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  

In this case, the appellant has been advised of the criteria 
pertaining to basically eligibility for VA benefits and what 
the evidence must show in order to substantiate her claim.  
See March 2000 and July 2001 RO letters and July 2002 
Statement of the Case.  She was also provided specific 
information as to how VA requests verification of service 
from the service department and what type of evidence she 
could submit which might be acceptable to verify service.  
Id.  The Board therefore finds that appropriate notice has 
been given in this case.  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

With regard to the duty to assist, Congress, in enacting the 
VCAA, noted the importance of balancing the duty to assist 
with "the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet. App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  

I.  Factual Background

The record shows that in March 1970, the appellant's husband 
submitted a claim for VA benefits, claiming that he had 
served in the 51st Infantry Division in the Philippine Army.  
At that time, the RO requested information from the service 
department to verify the claimant's service.  In November 
1970, the RO received a reply from the service department 
that the claimant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In February 2000, the RO received a claim for VA benefits 
from the appellant, widow of the claimant who had filed for 
VA benefits in March 1970.  In March 2000, the RO wrote to 
the appellant and informed her that the service department 
had been unable to verify the claimant's service in 1970.  
The RO also informed the appellant of the information that it 
had submitted to the service department at that time and 
requested that she inform them if any of that information was 
incorrect.

In June 2001, the appellant informed the RO that the place of 
birth the RO reported for her husband was the new name of the 
town rather than the old name which was in effect at the time 
of her husband's birth.  She stated that the name of the town 
had changed after World War II.  The appellant had also 
submitted photocopies of various documents from the 
Philippine government in support of her claim and an 
affidavit.  These documents purportedly support the 
appellant's claim of her husband's active service.

In July 2001, the RO denied the appellant's claim for VA 
benefits on the basis that her husband did not have the 
requisite military service to establish eligibility for such 
benefits.  The appellant appealed the RO determination, 
essentially arguing that she was entitled to VA benefits 
based on her husband's claimed military service, regardless 
of the findings of the service department.  

Thereafter, the RO associated a memorandum with the 
appellant's claims folder, noting that records of individuals 
who claim to have served in the Commonwealth Army of the 
Philippines inducted into the USAFFE and those who claim to 
have served in the organized guerrilla forces are maintained 
by the U.S. Army Reserve Personnel Command (ARPERSCOM).  The 
RO stated that the individual records for each potential 
claimant were maintained in alphabetical order.  It was noted 
that ARPERSCOM had informed VA that, unless a claimant 
reported personal data such as a name different from that 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  

The RO explained that ARPERSCOM had indicated that a 
potential claimant's service was verified by the records 
associated with his name and that, if the name is a common 
one or if there are minor discrepancies in spelling or middle 
initial, ARPERSCOM would compare the service number, date and 
place of birth, and names of next of kin provided in the 
request for information with the records they have on file.  
Thus, the RO apparently concluded that the change in the name 
of the town of the appellant's husband's birthplace did not 
warrant resubmission for reverification.

The RO also noted that documents issued by the Philippine 
Army or Philippine Veterans Affairs (with the exception of 
Form 23, Affidavit for Philippine Army Personnel) were of no 
value in establishing service unless they contained personal 
data that was substantially different than that VA had 
provided to ARPERSCOM.  The RO indicated that the Philippine 
government had its own regulations and laws which permitted 
recognition of military service not recognized by the U.S. 
Army and their findings are not binding on ARPERSCOM.  The RO 
again noted that the service department had certified that 
the appellant's husband had no valid service, based on the 
personal information that he had provided.  

II.  Law and Regulations

The appellant claims that her husband's military service 
meets the requirements for eligibility for VA benefits on the 
basis that he is a "veteran."  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40(c), (d). 

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).  

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c).

III.  Analysis

Turning to the merits of the claim, the Board first finds 
that none of the material submitted by the appellant is 
sufficient to prove qualifying service of her husband.  38 
C.F.R. § 3.203.  Thus, VA is bound by the certification of 
the service department which shows that he did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The U.S. Court of Veterans Appeals has 
held that the findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Venturella v. 
Gober, 10 Vet. App. 340 (1997); Duro v. Derwinski, 2 Vet. 
App. 530 (1992); see also Dacoron v. Brown, 4 Vet. App. 115 
(1993).

As the appellant's husband did not have the requisite service 
to qualify the appellant for VA benefits, the appeal must be 
denied.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The Board has 
carefully reviewed the statements the appellant submitted.  
However, in the absence of qualifying service, such evidence 
is immaterial.  Where, as here, the law is dispositive, the 
claim must be denied due to an absence of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Basic eligibility for VA benefits is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



